Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-2, 5, 8-22 and 26-28 are pending.
Claims 1, 2, 5, 8 and 26 have been examined.
Claims 4 has been cancelled in the paper filed 10/22/2021. 
Claims 9-22 and 27-28 are withdrawn from consideration as drawn to a non-elected species or invention.
 Claims 1-2, 5 and 8 have been amended in the paper filed 10/22/2021. 
The objections to claim 1 are withdrawn due to Applicants amendments in the response filed 10/22/2021. 
The rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because Applicant has cancelled the claim.
The rejection of claims 1, 2, 4-5 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to Applicants amendments in the response filed 10/22/2021.

Election/Restrictions

Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites a composition, i.e. drilling fluid that is a patentably distinct invention from the Starch containing microspheres.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 26 is objected to because of the following informalities:  
 
Claim 26:
The phrase “ A method of plugging pores or microcracks” would be clearer if written 
---A method, comprising introducing the temporary plugging agent of claim 1 into an oil-gas reservoir containing pores or microcracks, wherein the temporary plugging agent plugs the pores and/or microcracks.---
	The claim sets forth a method of using without any definite steps. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26:
The term “the oil-gas reservoir” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US PG PUB 2015/0027710 (Miller) in view of Marx US Patent No. 3,749,171 (Marx). 

Claim 1:
Miller teaches
Starch-containing microspheres, wherein more than 90 wt% of the starch containing microspheres are in a concentrated distribution range that is within the range of 0.1-500 µm, and when the concentrated distribution range is dived into a plurality of intervals; 
Miller teaches starch: [0135]; particles are taught in [0094]. Miller teaches various sizes including 1 micron or less, 5 microns or less, and 500 microns or less, see [0094]. 
Miller does not teach:
a proportion of microspheres in each interval is as follows: 
    PNG
    media_image1.png
    29
    84
    media_image1.png
    Greyscale
  n is the number of the plurality of intervals by which the concentrated distribution range is divided into, and is an integer between 4 and 10.  

Marx teaches in 1973, fifty years ago, the importance of using starch containing microspheres having a narrow particle distribution to plug cracks in subterranean formations, see abstract and col. 2, lines 24-35. Marx recognized 50 years ago that “controlling the particle size ...of the plugging agents... the efficiency of a fluid drive process can be markedly increased. While Marx does not specifically teach Applicant’s formula, Marx recognized that a “narrow” distribution is important, see col. 5, l. 65; and “the particle size distribution of the starch suspension can be controlled within close practical limits”, see col. 5, l. 58-61.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and use the particles size distribution of Marx and/or arrive at Applicant’s formula because Marx taught that controlling the size distribution and making the variance narrow is important for efficiency of a fluid drive process. The Examiner notes that the level of skill in the art is high and also notes that it is a bedrock principle that the longer a technology is available to the public the more obvious an invention becomes. The Examiner finds as a matter of law that Applicant’s claimed formula may easily be derived at given the disclosure of Marx 50 years ago.

Claim 2:
Miller does not specifically teach:
wherein the concentrated distribution range is 150-500 µm, 50-210 µm, 70-350 µm, 50-300 µm, 0.1-1.3 µm, 10-170 µm, 120-400 µm, 50-300 µm, 0.1-3.7 µm, 70-270 µm, 20-260 µm, 0.1-4.9 µm, 0.1-6.1 µm, 70-280 µm, 0.1-7.3 µm, 10-170 µm, 120-240 µm, 0.1-6.7 µm, 0.1-8.5 µm, 50-210 µm, 0.1- 7.9 µm , 70-320 µm, 0.1-10.3 µm, 10-17 µm, 0.2-6.2 µm, 70-290 µm, 20-260 µm, 0.1-12.1 µm, 120-380 µm, 40-280 µm, 10-170 µm, 20-180 µm, or 20-200 µm
Marx teaches particle sizes that are within Applicant’s claimed range, see Table 1.
Marx teaches that the particle size may be varied depending on the pore size of the formation, see col. 2, l. 1-60.
It would have been obvious to one having ordinary skill in the art to modify Miller and/or Marx to arrive at Applicant’s particle size range depending on the pore size of the formation as taught by Marx.
Marx teaches in 1973, fifty years ago, the importance of using starch containing microspheres having a narrow particle distribution to plug cracks in subterranean formations, see abstract and col. 2, lines 24-35. Marx recognized 50 years ago that “controlling the particle size ...of the plugging agents... the efficiency of a fluid drive process can be markedly increased. While Marx does not specifically teach Applicant’s formula, Marx recognized that a “narrow” distribution is important, see col. 5, l. 65; and “the particle size distribution of the starch suspension can be controlled within close practical limits”, see col. 5, l. 58-61.

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and use the particles size distribution of Marx and/or arrive at Applicant’s formula because Marx taught that controlling the size distribution 


Claim  8: 
Miller teaches to use starch, [0135] “in any suitable amount”. 
Miller does not teach:
having between 35 wt% and 95 wt% of the weight from starch.
Marx teaches what appears to be 100 percent starch. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and/or Marx and add the starch in an amount of 35 wt percent to 95 wt percent because Miller teaches to use starch in any amount, Marx teaches 100 percent (close to 95 percent) and Applicant has not shown the criticality of the claimed range or that it solves any stated problem or produces unexpected results. 
 
Claim 26:
Miller as modified by Marx teaches:
A method of plugging pores or microcracks in the oil-gas reservoir, comprising using  the starch-containing microspheres of any one of claim 1 as a temporary plugging agent.
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller US PG PUB 2015/0027710 (Miller) in view of Marx US Patent No. 3,749,171 (Marx) and further in view of CN 103410486.  

Claim 5:
Miller teaches:
Starch may be added along with “polymeric stabilizers, crosslinking agents, polyacrylamide, a polymer or combination of polymers, dispersants, i.e. surfactants, polyacrylamide, oil-wetting agents, surfactants.
Miller as modified by Marx do not specifically teach:
comprising a zwitterionic surfactant with a formula: 
    PNG
    media_image2.png
    83
    165
    media_image2.png
    Greyscale
 wherein m is an integer of 2-6 and R is a saturated carbon chain having 1-18 carbon atoms
Applicant has elected is dodecyldimethyl(3-sulfopropyl) ammonium or laurel sulfobetaine. The Examiner takes official notice that this is a very well known surfactant.
Miller and/or Marx do not teach Applicants elected laurel sulfobetaine.
CN 103410486 teaches microspheres containing starch and lauryl sulfobetaine.
. 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 26 cures the objection. There was no amendment to claim 26 submitted.
Applicant presents no arguments regarding the rejections under 35 USC 112(b).
Applicant argues that Miller does not teach a narrow particle size distribution. This fact is acknowledged in the rejection and thus this argument is a piecemeal attack on the references when the rejection is a combination of references. Applicant acknowledges that Marx indicates that a narrow particle size distribution is desirable without quantifying the desired distribution. This does not really address the core of the obviousness rejection: Marx teaches particle sizes that are within Applicant’s claimed range, see Table 1.
Marx teaches that the particle size may be varied depending on the pore size of the formation, see col. 2, l. 1-60.
It would have been obvious to one having ordinary skill in the art to modify Miller and/or Marx to arrive at Applicant’s particle size range depending on the pore size of the formation as taught by Marx.
Marx teaches in 1973, fifty years ago, the importance of using starch containing microspheres having a narrow particle distribution to plug cracks in subterranean formations, see abstract and col. 2, lines 24-35. Marx recognized 50 years ago that “controlling the particle size ...of the plugging agents... the efficiency of a fluid drive process can be markedly increased. While Marx does not specifically teach Applicant’s formula, Marx recognized that a “narrow” distribution is important, see col. 5, l. 65; and “the particle size distribution of the starch suspension can be controlled within close practical limits”, see col. 5, l. 58-61.


It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and use the particles size distribution of Marx and/or arrive at Applicant’s formula because Marx taught that controlling the size distribution and making the variance narrow is important for efficiency of a fluid drive process. The Examiner notes that the level of skill in the art is high and also notes that it is a bedrock principle that the longer a technology is available to the public the more obvious an invention becomes. The Examiner finds as a matter of law that Applicant’s claimed formula may easily be derived at given the disclosure of Marx 50 years ago.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents and/or publications teach particles used as plugs having particle size distributions that meet Applicant’s claim 1:

US 20040094299 “The course fraction has a particle size of 20-40 mesh size and the fine fraction has a particle size of 40-60 mesh size”.
US Patent No. 9,512,349 teaches particles having a size distribution where the particles comprise starch and sultaines. The term "sultaines" refers to a group of organic compounds which are chemically defined as sulfobetaines (see betaines below). Sulphobetaines are sulphur-containing substances. Due to their molecular structure, they carry both a positive and a negative charge (so-called zwitterions or inner salts).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /CHARLES R NOLD/ Examiner, Art Unit 3674